--------------------------------------------------------------------------------

Exhibit 10.34
 
FOURTH AMENDMENT TO LOAN AGREEMENT


THIS FOURTH AMENDMENT TO LOAN AGREEMENT, dated as of January 7, 2011 (“Fourth
Amendment”), is made by and among CARACO PHARMACEUTICAL LABORATORIES, LTD., a
Michigan corporation, with an address at 1150 Elijah McCoy Drive, Detroit,
Michigan 48202 (“Borrower”), and RBS CITIZENS, N.A., a national association,
d/b/a Charter One, with an address of 27777 Franklin Road, Suite 1900,
Southfield, Michigan 48034 (together with its affiliates, successors and
assigns, “Bank”).


W I T N E S S E T H :


WHEREAS, Borrower and Bank are parties to that certain Loan Agreement dated
February 27, 2009, as amended by First Amendment to Loan Agreement dated August
11, 2009, Second Amendment to Loan Agreement dated October 9, 2010, and Third
Amendment to Loan Agreement dated October 6, 2010 (collectively, the “Loan
Agreement”), together with other Loan Documents related thereto as described in
the Loan Agreement; and


WHEREAS, Borrower and Bank desire to extend the revolving line of credit loan,
and modify other provisions of the Loan Agreement as provided herein.


NOW, THEREFORE,  in consideration of the amended provisions herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.            Section 2.2 (a) of the Loan Agreement shall be amended to extend
the Revolving Line of Credit Loan from January 9, 2011 to April 9, 2011.  Bank
and Borrower also agree that the “Maturity Date” of the Revolving Line of Credit
Note dated October 9, 2009 shall also be extended to April 9, 2011.


2.            Borrower acknowledges that the continuance of regulatory
enforcement efforts by the Food and Drug Administration or other restrictions on
Borrower’s operations, voluntarily imposed by Borrower or otherwise, on or after
April 9, 2011, shall constitute a violation of the covenants described in
Section 6.7 (b) of the Loan Agreement and shall be deemed an “Event of Default”
without further notice or an opportunity to cure, notwithstanding any other
provision of the Loan Agreement or other document to the contrary.


3.            Bank agrees to suspend testing of Minimum Fixed Charge Coverage
Ratio and Minimum EBITDA described in Sections 6.8 and 6.9 respectively, until
April 9, 2011.


4.            Nothing herein shall be deemed or implied as a waiver of any
rights, interests or remedies available to Bank pursuant to the Loan Agreement
or any other Loan Document, whether previously occurring, now existing, or
arising in the future.  Bank reserves all such rights, interests and remedies,
including those existing but temporarily suspended pursuant to any other
documents executed in connection with this Fourth Amendment.  No failure by Bank
to take any action in respect of a default  of any covenant or obligation under
the Loan Agreement or other Loan Documents by Borrower shall be deemed a waiver
of any subsequent or future default of Borrower, and any partial action or
exercise of rights remedies will not prohibit further action or exercise of
rights and remedies by Bank.  No course of dealing will be deemed to amend any
terms of the Loan Agreement or other Loan Documents or preclude Bank from
exercising its rights or remedies notwithstanding such course of dealing.

 
1

--------------------------------------------------------------------------------

 

5.            Except as hereby amended, the Loan Agreement shall remain in full
force and effect.  If any conflict exists between the terms and provisions of
the Loan Agreement, and the terms and provisions of this Fourth Amendment, the
terms and provisions of this Fourth Amendment shall govern and control.


6.            Each party covenants, warrants and represents that it has the
authority to execute and bind each respective party to this Fourth
Amendment.  Borrower further reconfirms all of its obligations under the Loan
Documents, along with all of its representations and warranties to Bank as set
forth in the Loan Documents as being true in all respect, and that there are no
existing Events of Default under any provision of the Loan Agreement or any of
the related Loan Documents or other Indebtedness to Bank other than as noted
herein that have not otherwise been suspended by Bank.  The Loan Agreement and
Loan Documents executed in connection therewith, whether prior to, or
simultaneously herewith, are hereby ratified and certified as being in full
force and effect.


7.            Borrower acknowledges and agrees that Bank has fully performed all
of its obligations under all documents executed in connection with the Loan
Documents and all actions taken by Bank have been reasonable and appropriate
under the circumstances and within their rights under the Loan Agreement and the
Loan Documents.  Borrower represents and warrants that it is aware of no claims
or causes of action against Bank or its officers, directors, employees or
agents.  Notwithstanding such representation and warranty, and as further
consideration for the agreements set forth in this Fourth Amendment, Borrower,
for itself and its successors and assigns, releases Bank and it officers,
directors, employees, agents, attorneys, affiliates, subsidiaries, and
successors and assigns, from any liability, claim, right or cause of action
which now exists or hereafter arises, whether known or unknown, arising from or
in any way related to facts in existence as of the date hereof.  Borrower also
acknowledges and agrees to pay or otherwise reimburse Bank, upon the execution
of this Fourth Amendment, for all reasonable out-of-pocket costs incurred by
Bank in the enforcement of the Loan Agreement, and the negotiations and drafting
of this Fourth Amendment and related Loan Documents.


8.            This Fourth Amendment constitutes the entire agreement between the
parties and supersedes all prior and contemporaneous agreements or
understandings, whether written or oral, between the parties with respect to the
subject matter hereof.  This Fourth Amendment shall be binding on the parties
hereto, and their respective successor and assigns, and shall not be further
amended, altered, modified, or changed in any way except in writing signed by
all the parties to this Fourth Amendment, or their successors or assigns.


9.            The submission of this Fourth Amendment for examination or its
negotiation of the terms described herein does not constitute an offer to amend
the Loan Agreement, and this Fourth Amendment does not constitute a binding
agreement until such time as the Fourth Amendment has been fully and finally
executed by all parties to this Fourth Amendment.


THE UNDERSIGNED individuals have executed this Fourth Amendment on behalf of the
respective parties hereto, effective as of the day and year first above written.



 
BANK:
   
RBS CITIZENS, N.A.
   
(d/b/a CHARTER ONE)
           
By:
/s/ John Sherman
   
Name:
John Sherman
   
Its:
Senior Vice President
 


 
2

--------------------------------------------------------------------------------

 

Signatures continued



 
BORROWER:
   
CARACO PHARMACEUTICAL
   
LABORATORIES, LTD.
           
By:
/s/ Gurpartap S. Sachdeva
   
Name:
Gurpartap S. Sachdeva
   
Its:
Chief Executive Officer
           
and
             
By:
/s/ Mukul Rathi
   
Name:
Mukul Rathi
   
Its:
Interim Chief Financial Officer
 



GUARANTOR’S ACKNOWLEDGMENT


All terms and conditions of this Fourth Amendment are hereby acknowledged and
agreed to by the undersigned, which hereby reaffirms its guaranty obligations
thereunder to include such additional Revolving Line of Credit Loan and related
letters of credit extended to or on behalf of Borrower, as stated herein.



 
GUARANTOR:
   
CARACO PHARMA, INC.
           
By:
/s/ Gurpartap S. Sachdeva
   
Name:
Gurpartap S. Sachdeva
   
Its:
Senior Vice President
           
and
             
By:
/s/ Mukul Rathi
   
Name:
Mukul Rathi
   
Its:
Treasurer
 

 
 
3

--------------------------------------------------------------------------------